DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10-14-2021 have been fully considered but they are not persuasive. 
Applicant argues…
.in order for the amylose : amylopectin ratio to be considered a result-effective variable, the amylose : amylopectin ratio must be identified as effective to achieve reduced extrusion pressure, which Lewis in view of NPI and Hӓndle does not describe .
Applicant further argues that none of the other applied references make up for the deficiency of Lewis as modified.
This is not found to be persuasive because…
Applicant has noted in (Pg. 3) from their remarks and response on (10-14-2021) that the amylose : amylopectin ratio does have an impact on, drying, cooling, and aging, all post-extrusion steps, as describe by Lewis as modified. As such, it is understood that the amylose : amylopectin ratio is a result effective variable, though not established for purpose the applicant has identified. Accordingly, in response to applicant's argument that Lewis as modified identifies a different reason for optimizing the amylose : amylopectin ratio, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, claim 1 as a whole is directed towards the production of a ceramic article, not just a method of extrusion and thus there is no reason to limit the scope of what result the ratio could be effecting.
This is unpersuasive because as explained above there was not found to be deficiency in Lewis as modified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7 & 10-16 & 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US-10,472,291, hereinafter Lewis), as evidenced by Natural Products Insider (Understanding Starch Functionality, 1996, hereinafter NPI) and in further view of Frank Hӓndle (Extrusion in Ceramics, 2007, hereinafter Hӓndle)Regarding claim 1, 	
A method for making a ceramic article, comprising: 
mixing a ceramic batch composition, said ceramic batch composition comprising amylose and amylopectin, 
wherein said ceramic batch composition has an amylose : amylopectin ratio ranging from 35:65 to 95:5; 
extruding the ceramic batch composition through an extrusion die to form an extruded green ceramic article; 
measuring an amount of pressure required to extrude the ceramic batch through the extrusion die; 
adjusting the amylose : amylopectin ratio in the ceramic batch composition after measuring the pressure to create a subsequent ceramic batch composition; 
repeating the steps of mixing and extruding with the subsequent ceramic batch composition; and 
drying the extruded green ceramic article made from the subsequent ceramic batch composition.
Lewis teaches the following:
, b.) & e.) (Fig. 1) of Lewis is a graph of various starches used, where one of the starches is a 70 % amylose Corn starch, It understood that the reaming 30 % is comprise of amylopectin. Yielding a ratio of amylase: amylopectin ratio of 70: 30 which falls within the limitation of the claims. Highlighting evidence from NPI (Amylase: Amylopectin Ratio) which states that all starches are made up of varying proportions of amylase and amylopectin. This ratio varies among the different types of starch.With Lewis teaching on (Col. 1, lines 59-62) teaches the inventions disclosed comprises a method of making a porous ceramic body comprising mixing at least one ceramic-forming powder, at least one solvent, at least one binder, and at least one cross-linked starch. (Col. 3, lines 21-23) teaches that porosity, mean pore diameter, and wall thickness targets may be met by selecting the appropriate pore former or combination of pore formers. (Col. 5, lines 5-6) teaches implementing crosslinked starches as pore formers. (Col. 13, lines 52-53) teaches that evaluated were modified starches and starches with high amylopectin or high amylose levels. 
(Col. 3, lines 51-52) teaches that a batch composition can be pushed through a die to form a desired shape, yielding a wet green body.
(Fig. 1) shows a graph of various starches showing the ratio of axial growth to weight gain after 24 hours of aging at 35° C. Highlighting, that both the 70% Amylose Corn Starch and 50% Amylose Corn Starch were investigated. Each of these Corn Starches showing a different Growth / Weight Gain Ratio (%) after 24 In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Lewis discloses the claimed invention except for the optimized amylose : amylopectin ratio utilized.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amylose : amylopectin ratio utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amylose : amylopectin ratio utilized for the purpose of tailoring the amount of Growth / Weight Gain Ratio (%) experienced after 24 hrs. of aging, (Fig. 1). 
(Col. 3, lines 44-46) teaches that the drying and firing process steps may be carefully managed to avoid strains that could cause cracking.
Regarding Claim 1, Lewis is silent on measuring an amount of pressure required to extrude the ceramic batch through the extrusion die. In analogous art for the extrusion of ceramic slurries through extrusion dies utilized to shape the slurries into ceramic bodies. Hӓndle suggests details regarding the amount of pressure utilized during extrusion of a ceramic slurry, and in this regard Hӓndle teaches the following:
(Pg. 237) Fig. 12.21 depicts an extrusion die with a pressure head with a Oto 40- bar pressure sensor. Wherein it is understood that measuring the pressure sensor allows for measuring the amount of pressure required to extrude the ceramic batch through the extrusion die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing ceramic articles that utilizes a composition comprising ceramic particles, a solvent, starches, pore formers, binders to form a ceramic slurry that is extruded through a die to form a ceramic green body of Lewis. By implementing a pressure sensor on the extrusion die, as taught by Hӓndle. Highlighting, implementation of a pressure sensor on the extrusion die allows for reducing overfeeding or under filling and thus achieving a suitable feeding level with a pressure sensors (Pg. 12, ¶1).
Regarding claim 10,
A method for reducing extrusion pressure during a process for making a ceramic article comprising: Application No.: 15/777088
mixing a first ceramic batch composition, said ceramic batch composition comprising amylose and amylopectin, and 
having an amylose : amylopectin ratio ranging from 35:65 to 95:5; 
extruding the ceramic batch composition through an extrusion die to form an extruded green ceramic article; 
measuring the extrusion pressure of the extruding step; and
 adjusting the amylose : amylopectin ratio in a second ceramic batch composition.
Lewis teaches the following:
, b.) & e.) (Fig. 1) of Lewis is a graph of various starches used, where one of the starches is a 70 % amylose Corn starch, It understood that the reaming 30 % is comprise of amylopectin. Yielding a ratio of amylase: amylopectin ratio of 70: 30 which falls within the limitation of the claims. Highlighting evidence from NPI (Amylase: Amylopectin Ratio) which states that all starches are made up of varying proportions of amylase and amylopectin. This ratio varies not only among the different types of starch.With Lewis teaching on (Col. 1, lines 59-62) teaches the inventions disclosed comprises a method of making a porous ceramic body comprising mixing at least one ceramic-forming powder, at least one solvent, at least one binder, and at least one cross-linked starch. (Col. 3, lines 21-23) teaches that porosity, mean pore diameter, and wall thickness targets may be met by selecting the appropriate pore former or combination of pore formers. (Col. 5, lines 5-6) teaches implementing crosslinked starches as pore formers. (Col. 13, lines 52-53) 
(Col. 3, lines 51-52) teaches that a batch composition can be pushed through a die to form a desired shape, yielding a wet green body.
Regarding Claim 10, Lewis teaches mixing various a ceramic batch composition that comprise a mixing at least one ceramic-forming powder, at least one solvent, at least one binder, and at least one cross-linked starch, the cross-linked starch being used as a pore-former that has been recognized as a result effective variable that impacts various qualities of the ceramic article fabricated, including the strength of the article. Lewis is silent on measuring an amount of pressure required to extrude the ceramic batch through the extrusion die. In analogous art for the extrusion of ceramic slurries through extrusion dies utilized to shape the slurries into ceramic bodies. Hӓndle suggests details regarding the amount of pressure utilized during extrusion of a ceramic slurry, and in this regard Hӓndle teaches the following:
(Pg. 237) Fig. 12.21 depicts an extrusion die with a pressure head with a Oto 40- bar pressure sensor. Wherein it is understood that measuring the pressure sensor allows for measuring the amount of pressure required to extrude the ceramic batch through the extrusion die.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing ceramic articles that utilizes a composition comprising ceramic particles, a solvent, 
Regarding claim 2-3 & 11-12, 	
Wherein the amylose : amylopectin ratio of the ceramic batch composition ranges from 40:60 to 80:20.
Lewis teaches the following:
(Fig. 1) of Lewis is a graph of various starches used, Where one of the starches is a 70 % amylose Corn starch. It understood that the reaming 30 % is comprise of amylopectin in, Yielding a ratio of amylose : amylopectin ratio of 70 : 30 which falls within the limitation of the claims.
Regarding claim 3-6 & 13-15, 	
& 13a.) Wherein the at least one starch is chosen from corn, rice, or potato starches
& 14a.) Wherein the at least one starch is chosen from native starches.
& 15a.) Wherein the at least one starch is chosen from crosslinked starches
Lewis teaches the following:
(Col. 6, lines 12-17) teaches that non-limiting examples of crosslinked starches that may be used in accordance with various embodiments include crosslinked potato starches, amioca starches, pea starches, corn starches, sago starches, and 
Regarding claim 7 & 16, 	
Wherein the at least one starch is present in an amount up to about 20% by weight, relative to the total weight of the ceramic batch composition, as a super addition.
Lewis teaches the following:
(Col. 1, lines 54-56) teaches that the composition comprises at least one crosslinked starch present in an amount of at least about 20% by weight as a super addition.
Regarding claim 18-19,
Wherein adjusting the amylose : amylopectin ratio in the second ceramic batch composition comprises adding a pore former comprising a different amylose : amylopectin ratio.
Wherein adjusting the amylose : amylopectin ratio in the second ceramic batch composition comprises adding a pore former having a higher amylose : amylopectin ratio.
Lewis teaches the following:
Recalling, (Fig. 1) of Lewis is a graph of various starches used. Highlighting from (Fig. 1), two examples showing a 50% Amylose Corn Starch (amylose : amylopectin ratio 50:50) and a 70% Amylose Corn Starch (amylose : amylopectin ratio 70:30). (Col. 3, lines 7-10) teaches that the amount of porosity and the pore size can be tailored in part by the concentration and particle size of the pore formers, respectively. (Col. 3, lines 21-23) teaches that porosity, mean pore diameter, and wall thickness targets may be met by selecting the appropriate pore former or combination of pore formers. (Col. 13, lines 54-57) notes that less swelling was obtained with high amylase and crosslinked starches, which may lead to reduced stress generation during the drying, cooling, and aging of the extruded green body. Noting, that the type, and amount of pore former utilized is considered a result effective variable due to its impact on the amount of pores being formed and reduced stress produced during further processing of the ceramic article. As was done above, citing the case law for result effective variables. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the ratio and amount of pore forming utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been 
B.) Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in as evidenced by NPI in view of Hӓndle and as further evidenced by Wikipedia's Article on Pressure Sensors, (Pressure Sensor, 2015, hereinafter WAPS)
Regarding claim 17,
Wherein the extrusion pressure is measured with a pressure transducer.
Regarding Claim 17, Lewis teaches the same as mentioned. Lewis is silent on the extrusion pressure being measured with a pressure transducer. In analogous art as applied above in claim 1, Hӓndle suggests regarding the amount of pressure utilized during extrusion of a ceramic slurry, and in this regard Hӓndle teaches the following:
(Pg. 237-238, Fig. 12.21) Figure 12.21 shows the makeup of a combination pressure head and die assembly utilized in lay body extrusion, the kind now in widespread use for the manufacture of backing and facing bricks, amongst the parts annotated comprising the die assembly is a pressure sensor, the pressure sensor is installed below the pressure head to prevent streaking of the column face. Citing evidenced from WAPS, (Abstract) which states that a pressure sensor usually acts as a transducer; wherein it generates a signal as a function of the pressure imposed. Pressure sensors can alternatively be called pressure transducers amongst other names. It would have been obvious to one of ordinary skill in the art before the effective 
C.) Claim(s) 20, is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as evidenced by NPI in view of Hӓndle and in further view of Wikipedia's article on Amylose (Amylose, 2015, hereinafter WAOA)Regarding claim 20,
Wherein an amount of pressure needed to extrude the second ceramic batch composition is less than that needed to extrude the first ceramic batch composition at the same feed rate.
Regarding Claim 20, Lewis as modified teaches the as mentioned. Lewis as modified is silent on pressure needed to extrude the ceramic batches. In analogous art for the Amylose, WAOA teaches details about utilizing amylose in conjunction with amylopectin, and in this regard WAOA teaches the following:
WAOA’s (Function) teaches that when the amylase concentration is increased, gel stickiness decreases but gel firmness increases. When other things including amylopectin bind to amylase, the viscosity can be affected. As such, it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing ceramic articles that utilizes a composition comprising ceramic particles, a solvent, starches, pore formers, binders to form a ceramic slurry that is extruded through a die to form a ceramic green body of Lewis. By utilizing amylose in conjunction with amylopectin, as taught by WAOA. Highlighting, implementation of amylose in Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741